                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION


James L. Roudabush, Jr.,         )
                                 )
                  Petitioner,    )
                                 )                 Civil Action No. 8:18-2070-BHH
v.                               )
                                 )                                ORDER
Warden FCI Edgefield,            )
                                 )
                  Respondent.    )
________________________________)

       This matter is before the Court upon Petitioner James L. Roudabush’s pro se petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C.

§ 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to a

United States Magistrate Judge for initial review.

       On January 29, 2018, Magistrate Judge Jacquelyn D. Austin filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court deny

Petitioner’s motion for recusal and grant Respondent’s motion for summary judgment.

Attached to the Report was a notice advising the parties of the right to file written objections

to the Report within fourteen days of being served with a copy. The Report was delivered

to Petitioner at his last known address but was returned and marked “not deliverable as

addressed” and “unable to forward.” Despite the Court’s specific warning to Petitioner that

he must keep the Court advised in writing of any changes in his address, and that a failure

to do so will not be excused, it appears that Petitioner has failed to keep the Court notified

of a change in address. Due to Petitioner’s failure, no objections have been filed.
       The Magistrate Judge makes only a recommendation to the Court.                        The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, Petitioner has failed to keep the Court notified of any change in address, and

this action is subject to dismissal. In addition, because no objections were filed, the Court

has reviewed the record, the applicable law, and the findings and recommendations of the

Magistrate Judge for clear error. After review, the Court finds no clear error and agrees

with the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 25) and denies Petitioner’s motion for recusal (ECF No. 15) and grants Respondent’s

motion for summary judgment (ECF No. 16).




                                                2
      IT IS SO ORDERED.

                                 /s/Bruce H. Hendricks
                                 Bruce Howe Hendricks
                                 United States District Judge

February 26, 2018
Charleston, South Carolina




                             3
